Exhibit 10.1
AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into this
12th day of November, 2020, between CNO Financial Group, Inc., a Delaware
corporation (the “Company”) and Gary C. Bhojwani (“Executive”).
Recitals
A.The Company and Executive entered into an Amended and Restated Employment
Agreement dated as of August 6, 2019 (the “Agreement”).
B.The Company and Executive desire to further amend the Agreement to extend its
Term (as defined in the Agreement) and to make the other changes set forth
herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged:
1.Section 2 of the Agreement is hereby amended solely to change the ending date
of the Term from December 31, 2020 to December 31, 2023. All other provisions of
Section 2 of the Agreement shall remain unchanged.
2.The second sentence of Section 3 of the Agreement is hereby deleted in its
entirety and replaced with the following:
“During the Term, Executive shall report exclusively to the Company’s Board of
Directors (or, following a Change in Control, the board of directors, board of
managers or similar governing body of the Ultimate Parent (as defined in Section
10(c) below) (the “Board”) regarding the performance of his duties.”
All other provisions of Section 3 of the Agreement shall remain unchanged.
3.Section 5(a) of the Agreement is hereby amended solely to change the amount of
Executive’s Base Salary to his current Base Salary of $1,030,000. All other
provisions of Section 5(a) of the Agreement shall remain unchanged.
4.Section 5(b) of the Agreement is hereby amended solely to change “2020 bonus”
in the penultimate sentence to “2023 bonus.” All other provisions of Section
5(b) of the Agreement shall remain unchanged.
5.Section 8 of the Agreement is hereby amended to add the following provisions:
“Executive understands that nothing in this Agreement shall be construed to
prohibit Executive from (A) filing a charge or complaint with, participating in
an investigation or proceeding



--------------------------------------------------------------------------------



conducted by, or reporting possible violations of law or regulation to any
federal, state or local government agency, (B) truthfully responding to or
complying with a subpoena, court order, or other legal process, or
(C) exercising any rights Executive may have under applicable labor laws to
engage in concerted activity with other employees; provided however, that
Executive agrees to forgo any monetary benefit from the filing of a charge or
complaint with a government agency except pursuant to a whistleblower program or
where Executive’s right to receive such a monetary benefit is otherwise not
waivable by law.
Under the U.S. Defend Trade Secrets Act of 2016, 18 U.S.C. § 1833(b) (the
“Act”), persons who disclose trade secrets in connection with lawsuits or other
proceedings under seal (including lawsuits alleging retaliation), or in
confidence to a federal, state or local government official, or attorney, solely
for the purpose of reporting or investigating a suspected violation of law,
enjoy immunity from civil and criminal liability under state and federal trade
secrets laws for such disclosure.  Executive acknowledges that Executive has
hereby received adequate notice of this immunity, such that the Company is
entitled to all remedies available for violations of the Act, including
exemplary damages and attorney fees. Nothing in this Agreement is intended to
conflict with the Act or create liability for disclosures of trade secrets that
are expressly allowed by the Act.
Notice. An individual shall not be held criminally or civilly liable under any
Federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a Federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law.  An individual shall not be held criminally or civilly liable
under any Federal or state trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.”



--------------------------------------------------------------------------------



6.Clauses (x) and (y) in the second sentence of Section 9 of the Agreement are
hereby deleted in their entirety and replaced with the following:
“comprised of the peer companies used by the Board in considering executive
compensation as disclosed in the Company’s most recent proxy statement for its
annual meeting of shareholders;”
All other provisions of Section 9 of the Agreement shall remain unchanged.
7.Section 10(c) of the Agreement is hereby amended solely to change the second
sentence of such section to read as follows:
“A “Control Termination” shall mean any termination by the Company (or its
successor) of Executive’s employment for any reason (other than a termination by
the Company (or its successor) for Just Cause), or by Executive With Reason as
so defined, within six months in anticipation of or within two years following a
Change in Control.”
All other provisions of Section 10(c) of the Agreement shall remain unchanged.
8.Section 10(d) is hereby amended solely to add the following sentence at the
end of such section:
“Executive’s employment will be deemed to have terminated by Executive for “Good
Reason” (as such term is defined in any agreement evidencing an award pursuant
to the Company’s Amended and Restated Long-Term Incentive Plan, as the same may
be amended and/or restated from time to time (the “LTIP”)) for all purposes
pursuant to the LTIP in the event that Executive experiences a termination of
employment by Executive With Reason pursuant to this Section 10(d).”
All other provisions of Section 10(d) of the Agreement shall remain unchanged.
9.Section 11(c) is hereby amended solely to add the following sentence at the
end of such section:
“Notwithstanding anything contained in the Agreement, Executive’s employment
will be deemed to have terminated by the Company without “Cause” (as such term
is defined in any agreement evidencing an award pursuant to the LTIP) for all
purposes of the LTIP in the event of the expiration of the Term if no extension
of the Agreement has been offered by the Company to Executive on substantially
the same terms or better.”
10.All provisions of the Agreement not amended hereby shall remain in full force
and effect.
[Signatures appear on the following page.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.

CNO FINANCIAL GROUP, INC.By:/s/ Yvonne K. FranzeseYvonne K. FranzeseChief Human
Resources Officer/s/ Gary C. BhojwaniGary C. Bhojwani


